Case 2:18-cv-10179-DSF-AGR Document 19 Filed 03/25/19 Page 1 of 10 Page ID #:1442



    1    David W. Affeld , State Bar No. 123922
         dwa@agzlaw.com
    2    Christopher Grivakes, State Bar No. 127994
         cg@agzlaw.com
    3    Damion Robinson, State Bar No. 262573
         dr@agzlaw.com
    4    AFFELD GRIVAKES LLP
         2049 Century Park East, Ste. 2460
    5    Los Angeles, CA 90067
         Telephone: (310) 979-8700
    6    Facsimile: (310) 979-8701
    7    Attorneys for Defendant JENNIFER SULKESS
    8
    9
                                     UNITED STATES DISTRICT COURT
   10
                                   CENTRAL DISTRICT OF CALIFORNIA
   11
   12
        SERGEY GRISHIN, an individual,                             Case No. 2:18-CV-10179
   13                                                              Hon. Dale S. Fischer
   14                             Plaintiff,
        vs.                                                        APPLICATION TO REPLACE
   15                                                              EXHIBIT NO. 2 TO APPLICATION
   16   JENNIFER SULKESS, an individual,                           TO FILE DOCUMENTS UNDER
                                                                   SEAL IN SUPPORT OF
   17                            Defendant                         DEFENDANT’S MOTION TO
   18                                                              STRIKE COMPLAINT PURSUANT
                                                                   TO CAL. CODE OF CIV. PRO.
   19                                                              §425.16; DECLARATION OF
   20                                                              CHRISTOPHER GRIVAKES;
                                                                   [PROPOSED] ORDER
   21
   22                                                              Date:       April 22, 2019
                                                                   Time:       1:30 p.m.
   23
                                                                   Court       7D
   24
   25
   26
   27
   28

              Application to Replace Exhibit Filed With Application To File Under Seal ISO Special Motion to Strike
Case 2:18-cv-10179-DSF-AGR Document 19 Filed 03/25/19 Page 2 of 10 Page ID #:1443



    1         Defendant Jennifer Sulkess (“Sulkess”) hereby applies to the Court to
    2   replace Exhibit 2 to her Application To File Documents Under Seal.
    3         Exhibit 2 was “marked” for redaction, but the redactions were inadvertently
    4   not “applied.” When a copy of Exhibit 2 is downloaded from the Court’s file, the
    5   redactions appear, but can be removed manually, and may not appear when the
    6   document is printed.
    7         A copy of the replacement version of Exhibit 2 is attached hereto.
    8
    9   Dated: March 25, 2019                   AFFELD GRIVAKES LLP
   10
   11
                                                By: /s/
   12                                                            Christopher Grivakes
   13                                                            Damion D. Robinson

   14                                           Attorneys for defendant JENNIFER
   15                                           SULKESS

   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                           -1-
           Application to Replace Exhibit Filed With Application To File Under Seal ISO Special Motion to Strike
Case 2:18-cv-10179-DSF-AGR Document 19 Filed 03/25/19 Page 3 of 10 Page ID #:1444



    1                   DECLARATION OF CHRISTOPHER GRIVAKES
    2          I, Christopher Grivakes, declare as follows:
    3          1.      I am an attorney duly authorized to practice law in the State of
    4   California and in this Court. I am counsel for defendant Jennifer Sulkess.
    5          2.      I have personal knowledge of the facts set forth herein. If called as a
    6   witness, I could and would competently testify to such matters.
    7          3.      Attached hereto is a replacement version of Exhibit 2 to the
    8   Application to File Documents Under Seal.
    9          4.      I declare under penalty of perjury under the laws of the State of
   10   California and the United States that the foregoing is true and correct. Executed on
   11   this 25th day of March, 2019, in Los Angeles, California.
   12
   13                                                 /s/
                                                               Christopher Grivakes
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                            -2-
            Application to Replace Exhibit Filed With Application To File Under Seal ISO Special Motion to Strike
Case 2:18-cv-10179-DSF-AGR Document 19 Filed 03/25/19 Page 4 of 10 Page ID #:1445




          David Berke, SBN #123007
          BERKESLAW
     2    369 S. Doheny Drive, Suite 508
          Beverly Hills, CA 90211
     3    Tel.: (310) 251-0700
          david@berkeslaw.net
     4
          Sara L. Caplan, State Bar No. 147271
     5    Law Office of Sara L. Caplan
          3550 Wilshire Blvd., # 1130
     6    Los Angeles, California 90010
          Telephone: (310) 550-5877
     7    Facsimile: (310) 362-0411
          Email: saralcaplan@gmail.com
     8
          Attorneys for Respondent
     9    Sergey Grishin
     10

     11

     12
                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
     13
                                        FOR THE COUNTY OF LOS ANGELES
     14

     15   ANNA FEDOSEEVA,                                        Case No. 18 STR004283
                                                             )
                                                             )
     16           Petitioner,                                )   DECLARATION OF SERGEY GRISHIN
                                                             )   IN SUPPORT OF RESPONDENT'S
     17                     v.                               )   OPPOSITION TO ORDERS TO SHOW
                                                             )   CAUSE RE: CONTEMPT
     18   SERGEY GRISHIN                                     )
                                                             )   Date:         September 5, 2018
     19           Respondent.                                )   Time:         8:30 a.m.
                                                             )   Dept.:        28
     20                                                      )
                                                             )   Action Filed: June 19, 2018
     21                                                      )   Trial Date: None Set
     22

     23                                DECLARATION OF SERGEY GRISHIN
     24           I, Sergey Grishin, declare as follows:
     25           1.      I am a party to the within-captioned action. I am over the age of 18 years, and I
     26    make this Declaration in support of my Oppositions to the pending TROs and Contempt
     27    proceedings filed against me by Petitioners. I have personal knowledge of the facts set forth below
     28    and, if called as a witness, I could and would competently testify thereto under oath.


                                           DECLARATION OF SPROUV CRICUINT
Case 2:18-cv-10179-DSF-AGR Document 19 Filed 03/25/19 Page 5 of 10 Page ID #:1446




     17

     18




     23   I III

     24    III

     25    III

     26    ///

     27 III

     28     ///

                                                          2
                                  rtoreqi AD A grirlilta rikE, CE•riir.lov nniov inur
Case 2:18-cv-10179-DSF-AGR Document 19 Filed 03/25/19 Page 6 of 10 Page ID #:1447




                                                     3
                                  nrri   A V? ATUIN flP CPIICIVV C.DICLITM
Case 2:18-cv-10179-DSF-AGR Document 19 Filed 03/25/19 Page 7 of 10 Page ID #:1448




     2



     4

     5
     6


     8

     9
Case 2:18-cv-10179-DSF-AGR Document 19 Filed 03/25/19 Page 8 of 10 Page ID #:1449




    25   /1/

    26   III

    27   ///

    28 i ///

                                                         5
                                 npri .A IR A TifIAT nc evrieNr,,sz •-• vr. wg,
Case 2:18-cv-10179-DSF-AGR Document 19 Filed 03/25/19 Page 9 of 10 Page ID #:1450




          15           I declare under penalty of perjury pursuant to the laws of the State of Califbertia that the
          16    foregoing facts are true and correct.
                       Executed on August 6, 20IR at Los Angeles. Cafe
           2

                                                                                      Sergey Crtsiim
          20




           2a


                                                   i:CLARATION OF SERI; I. Y GRISHICs:
Case 2:18-cv-10179-DSF-AGR Document 19 Filed 03/25/19 Page 10 of 10 Page ID #:1451



    1                                        PROOF OF SERVICE
    2          I hereby certify that on 3/25/2019, I electronically filed the foregoing
        document using the Court’s CM/ECF system. I am informed and believe that
    3   the CM/ECF system will send a notice of electronic filing to the interested
        parties.
    4
                                                                   /s/ Damion Robinson
    5                                                              Damion Robinson
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                            -3-
            Application to Replace Exhibit Filed With Application To File Under Seal ISO Special Motion to Strike
